Name: Commission Regulation (EC) No 1373/96 of 16 July 1996 temporarily adapting the special arrangements for imports of rice laid down in Regulations (EEC) No 2942/73, (EEC) No 999/90 and (EEC) No 862/91 for the purpose of implementing the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations
 Type: Regulation
 Subject Matter: tariff policy;  EU finance;  plant product;  trade
 Date Published: nan

 17. 7. 96 PENH Official Journal of the European Communities No L 178/5 COMMISSION REGULATION (EC) No 1373/96 of 16 July 1996 temporarily adapting the special arrangements for imports of rice laid down in Regulations (EEC) No 2942/73, (EEC) No 999/90 and (EEC) No 862/91 for the purpose of implementing the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations THE COMMISSION OF THE EUROPEAN COMMUNITIES, this could prevent application of the special arrange ­ ments; whereas it is therefore necessary, pending the conclusion of new agreements with the countries in ques ­ tion, to make transitional adjustments to the abovemen ­ tioned Commission Regulations while maintaining the essential parts of the arrangements concerned; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agriculture sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), as amended by Regulation (EC) No 1 193/96 (2), and in particular Article 3 ( 1 ) thereof, Whereas levies are now replaced by customs duties and the reductions granted to third countries must be applied to the customs duties applicable from 1 July, whereas, in order not to prejudice the interests of the exporter coun ­ tries, it is also necessary to replace the reduction of the component designed to protect the Community industry by a fixed reduction of the import duty; Whereas the rates of duty set out in the common customs tariff for imports of husked rice falling within CN code 1006 20 and milled rice falling within CN code 1006 30 are those applicable on the date referred to in Article 67 of Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code (u ); Whereas Council Regulations (EEC) No 1250/77 of 17 May 1977 concerning imports of rice from the Arab Republic of Egypt (3), (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricultural products and certain goods resulting from the processing of agri ­ cultural products originating in the ACP States or in the overseas countries and territories (OCT) (4), as last amended by Commission Regulation (EC) No 619/96 0, and (EEC) No 3491 /90 of 26 November 1990 on imports of rice originating in Bangladesh (*) provide for the reduc ­ tion of the levy applicable to imports into the Commu ­ nity of rice from certain countries up to certain maximum quantities provided that the countries concerned levy an export charge; Whereas, to ensure the correct application of the arrange ­ ments involving the collecting of an export charge, the import duty must be fixed in advance; whereas, therefore, the possibility of fixing the applicable duty on the date of submission of the import licence application should be maintained; Whereas the security provided for in Article 10 of Commission Regulation (EC) No 1 162/95 (12), as last amended by Regulation (EC) No 1029/96 f 3), to cover imports carried out with advance fixing should be increased; Whereas Commission Regulations (EEC) No 2942/73 f), (EEC) No 999/90 (8), as last amended by Regulation (EC) No 2123/95 (9), and (EEC) No 862/91 (10), as amended by Regulation (EC) No 2123/95, lay down detailed rules for the application of the said special arrangements; Whereas Regulation (EC) No 2123/95 lays down tempo ­ rary measures until 30 June 1996 to facilitate the transi ­ tion from the abovementioned special import arrange ­ ments; Whereas pursuant to the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations, the Community is to replace variable levies by fixed customs duties from 1 July 1995; whereas Whereas Regulation (EC) No 1193/96 extends the period for transitional measures until 30 June 1997; whereas the measures provided for in Regulation (EC) No 2123/95 should be extended until 30 June 1997; ') OJ No L 349, 31 . 12. 1994, p . 105. 2) OJ No L 161 , 26. 6. 1996, p. 1 . 3) OJ No L 146, 14. 6. 1977, p. 9 . 4) OJ No L 84, 30. 3 . 1990, p . 85 . Ã  OJ No L 89, 10 . 4. 1996, p . 1 . 6) OJ No L 337, 4. 12. 1990 , p . 1 . 7) OJ No L 302, 31 . 10 . 1973, p. 1 . 8) OJ No L 101 , 21 . 4. 1990 , p. 20 . ») OJ No L 212, 7. 9. 1995, p . 8 . I0) OJ No L 88, 9 . 4. 1991 , p . 7 . (") OJ No L 302, 19 . 10 . 1992, p. 16. (n) OJ No L 117, 24. 5. 1995, p . 2. H OJ No L 137, 8 . 6 . 1996, p . 1 . No L 178/6 | EN I Official Journal of the European Communities 17. 7. 96 Whereas, however, Council Regulation (EEC) No 3877/86 ('), as amended by Regulation (EEC) No 3130/91 (2), on imports of rice of the long-gain aromatic Basmati variety applies until 30 June 1996; whereas it is therefore no longer necessary to provide for transitional measures for these arrangements; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Rice, HAS ADOPTED THIS REGULATION:  the duty applicable to imports of husked rice falling within CN code 1006 20 shall be equal to the duty fixed pursuant to Article 12 (2) of Regula ­ tion (EEC) No 1418/76 less 50 %, less ECU 4,34,  the duty applicable to imports of milled rice falling within CN code 1006 30 shall be equal to the duty fixed pursuant to Article 12 (2) of Regulation (EEC) No 1418/76 less ECU 16,78, less 50 %, less ECU 6,52,  the duty applicable to imports of broken rice falling within CN code 1006 40 00 shall be equal to the duty set out in the Common Customs Tariff less 50 %, less ECU 3,62.'; 2 . Article 3 (2) is replaced by the following: '2 . The licence shall carry an obligation to import from the country of origin indicated. The import duty shall be that applicable on the date of submission of the licence application . The amount shall be adjusted on the basis of the difference between the intervention price applicable during the month of the licence ap ­ plication and that applicable on the date of release into free circulation, the difference being increased by:  80 % in the case of husked Indica rice,  163 % in the case of milled Indica rice,  88 % in the case of husked Japonica rice,  1 67 % in the case of milled Japonica rice . The rice referred to in Article 3 of Commission Regu ­ lation (EC) No 1 573/95 (*) shall be considered to be Indica and Japonica rice. Article 1 Regulation (EEC) No 2942/73 is hereby amended as follows: 1 . Article 1 is replaced by the following: Article 1 The amount by which the customs duties fixed pursuant to Article 12 (2) of Council Regulation (EEC) No 1418/76 (*) are to be reduced pursuant to Article 1 of Council Regulation (EEC) No 1250/77 (*) shall be fixed at the latest on the 10th day of the month prece ­ ding the quarter in which it is to apply. The reference period referred to in the said Article 1 shall be the quarter preceding the month in which the amount is fixed. 0 OJ No L 150, 1 . 7. 1995, p. 53 . ; 3 . in Articles 2 ( 1 ), (2) and (3) and 3 ( 1 ), (3) and (4), 'levy' is replaced by 'customs duties'. O OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 146, 14. 6. 1977, p. 9 .'; 2 . in Article 3 (2), 'levy' is replaced by 'customs duty applicable'. Article 3 Article 2 Regulation (EEC) No 999/90 is hereby amended as follows: 1 . Article 1 is replaced by the following: Article 1 The customs duties referred to in Article 12 ( 1 ) of Regulation (EEC) No 715/90 shall be calculated every two weeks by the Commission as follows:  the duty applicable to imports of paddy rice falling within CN codes 1006 10 21 to 1006 10 98 shall be equal to the customs duties set out in the Common Customs Tariff less 50 %, less ECU 4,34, Regulation (EEC) No 862/91 is hereby amended as follows: 1 . Article 1 is replaced by the following: Article 1 The customs duties referred to in Article 1 ( 1 ) of Regu ­ lation (EEC) No 3491 /90 shall be calculated each week by the Commission as follows:  the duty applicable to imports of paddy rice falling within CN code 1006 10, with the exception of that falling within CN code 1006 10 10, shall be equal to the customs duties set out in the Common Customs Tariff less 50 %, less ECU 4,34,  the duty applicable to imports of husked rice falling within CN code 1006 20 shall be equal to the duty fixed pursuant to Article 12 (2) of Regula ­ tion (EEC) No 1418/76 less 50 %, less ECU 4,34, (') OJ No L 361 , 20. 12. 1986, p. 1 . (2) OJ No L 297, 29. 10 . 1991 , p. 1 . 17. 7. 96 MEN-! Official Journal of the European Communities No L 178/7  the duty applicable to imports of milled rice falling within CN code 1006 30 shall be equal to the duty fixed pursuant to Article 12 (2) of Regulation (EEC) No 1418/76 less ECU 16,78, less 50 %, less ECU 6,52.'; 2 . Article 4 (2) is replaced by the following: '2 . The import licence, issued for a quantity not exceeding that entered on the certificate of origin referred to in Article 2, shall carry an obligation to import from Bangladesh. The import duty shall be that applicable on the date of submission of the licence application . The amount shall be adjusted on the basis of the difference between the intervention price appli ­ cable during the month of the licence application and that applicable on the date of release into free circula ­ tion, the difference being increased by:  80 % in the case of husked Indica rice,  163 % in the case of milled Indica rice,  88 % in the case of husked Japonica rice,  1 67 % in the case of milled Japonica rice. The rice referred to in Article 3 of Commission Reg ­ ulation (EC) No 1 573/95 (*) shall be considered to be Indica and Japonica rice. 0 OJ No L 150 , 1 . 7. 1995, p. 3 .'; 3 . In Article 4 ( 1 ), (3) and (4), 'levy' is replaced by 'customs duties'. Article 4 Notwithstanding Article 10 of Regulation (EC) No 1162/95, the security for licences issued pursuant to Regulations (EEC) No 2942/73 , (EC) No 999/90 and (EEC) No 862/91 shall be ECU 28 per tonne . Article 5 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. It shall apply from 1 July 1996 to 30 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1996. For the Commission Franz FISCHLER Member of the Commission